Citation Nr: 0620961	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  00-10 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed athlete's 
foot.  

2.  Entitlement to service connection for claimed headaches.  

3.  Entitlement to service connection for claimed neck and 
shoulder spasms.  

4.  Entitlement to service connection for a claimed left hip 
disorder.  

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee disability.  

6.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1997 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions.  

In a May 2005 rating decision, the RO granted service 
connection for depression with psychotic features and 
assigned a 10 percent evaluation effective September 3, 1999.  

In the May 2005 decision, the RO assigned a separate 10 
percent evaluation for the service-connected instability of 
the right knee.  



FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
sleep apnea, evaluated as 50 percent disabling; low back pain 
with degenerative changes, evaluated as 20 percent disabling; 
residuals of a right knee injury, evaluated as 10 percent 
disabling; bilateral pes planus, evaluated as 10 percent 
disabling; depression with psychotic features, evaluated as 
10 percent disabling; right knee instability associated with 
the service-connected residuals of a right knee injury, 
evaluated as 10 percent disabling; and residuals of a scar 
for the removal of a plantar wart of the right foot, 
evaluated as no percent disabling.  The combined rating is 80 
percent.  

2.  The veteran is shown to have a disability manifested by 
headaches that as likely as not is due to an injury or other 
event of his period of active service.  

3.  The currently demonstrated athlete's foot is not shown to 
have been due to any demonstrated event or incident of the 
veteran's period of active service.  

4.  The veteran is not currently shown to have a left hip 
disorder or a disorder manifested by neck and shoulder spasms 
due to any event or incident of his active service.  

5.  The service-connected right knee injury residuals are not 
shown to be manifested by more than a noncompensable 
functional loss due to pain or slight instability or 
recurrent subluxation.  

6.  The service-connected disabilities are not shown to cause 
the veteran to be unable to care for his daily personal needs 
without regular assistance of another or to be unable to 
protect himself from the hazards and dangers of his daily 
environment.  

7.  The veteran is not shown to be substantially confined to 
his home or its immediate premises due to his service-
connected disability; nor is he shown to have a service-
connected disability ratable as 100 percent disabling.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by headaches is due to disease on 
injury that was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.159 (2005).  

2.  The veteran's disability manifested by athlete's foot is 
not due to disease or injury that was incurred in or 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303 (2005).  

3.  The veteran is not shown to have a left hip disability or 
a disability manifested by neck and shoulder spasms due to 
disease or injury that was incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a right 
knee injury on the basis of limitation of motion or 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5003, 5010, 5020, 5257, 5260, 5261 (2005).  

5.  The criteria for the assignment of special monthly 
compensation due to the need for aid and attendance or at the 
housebound rate have not been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002); 38  C.F.R. §§ 3.350, 3.352 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed athlete's foot, claimed 
orthopedic disorders, and headaches.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in August 2002 and March 2003 letters.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued more than a year prior to the enactment 
of VCAA.  Moreover, as indicated, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


Service Connection Claims

In hearing testimony and other statements on file, the 
veteran argues that his claimed disorders originated in 
service or are otherwise the result of his period of active 
duty.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as an organic disease of the nervous 
system or arthritis, becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

A careful review of the veteran's service medical records 
shows that, in December 1997, the veteran complained of the 
sudden-onset of right upper shoulder and neck pain.  There 
was decreased range of motion in the neck.  

A June 1998 service medical record shows that the veteran 
complained of having left hip pain.  The impression was that 
of left trochanter bursitis.  The veteran also reported neck 
spasms.  The assessment was that of neck strain.  

The X-ray studies were taken of the veteran's left hip in 
August 1998.  The veteran had complaints of left hip pain for 
the past five months, no reported trauma.  However, the X-ray 
studies showed that the left hip was normal, with no evidence 
of arthritic or inflammatory change.  

A September 1998 service medical record indicates that the 
veteran complained of having right-sided neck and back pain 
after doing sit-ups.  On examination, there was tenderness in 
the right trapezius.  

A December 1998 service record indicates that the veteran 
complained of left hip pain.  The assessment was that of hip 
pain.  

A March 1999 service record indicates that the veteran 
complained of left hip pain.  No clinical findings were 
noted.  

In June 1999, the veteran complained of chronic athlete's 
foot on both feet.  It was noted that a plantar wart had been 
removed from the right foot, one month prior thereto.  On 
examination, the feet were noted to have scaling and flaking.  

The August 1999 separation examination was negative for 
athlete's foot, headaches, neck and shoulder spasms or a left 
hip disorder.  On the August 1999 report of medical history, 
the veteran indicated that he had frequent or severe 
headaches and back pain that radiated to his upper neck.  

The medical records after service include VA treatment 
records, VA examination reports, and private medical records.  

On the October 1999 VA examination, the veteran stated that 
he had problems with his left hip.  The veteran complained of 
low back pain, but not neck or shoulder pain.  No clinical 
findings regarding the left hip were noted.  

At an August 2000 hearing, the veteran stated that he was 
diagnosed with a "headache problem," to include migraines, 
while in service, and was provided Motrin and told to rest.  
He stated that he had muscle and back spasms and left hip 
pain while in service.  

A June 2001 VA outpatient note indicates that the veteran had 
dermatitis of the feet.  

At a November 2001 hearing, the veteran stated that he had 
stiffness in the neck and muscle spasms in his shoulders.  He 
stated that his left hip would give out and was painful.  

On the September 2002 VA examination, it was noted that the 
veteran had a plantar wart removed in 1997, but was unsure 
from which the wart had been removed.  

On examination, there was no evidence of a scar from a wart 
removal.  The assessment was that of "reported scar from 
plantar wart, although [he was] unable to find that today."  

A November 2002 private MRI report indicates that there were 
no abnormalities of the cervical spine from C3 to C6 and from 
C7 to T1.  From C6 to C7 there was mild spondylosis.  

A February 2003 private medical record indicates that the 
veteran complained of having severe neck and back pain.  On 
examination, the neck was supple.  There was posterior 
cervical tenderness.  The assessment was that of chronic back 
pain with chronic pain syndrome.  

A March 2003 private medical record indicates that the 
veteran complained of having athlete's foot and severe neck 
pain.  On examination, there was posterior cervical 
tenderness.  The assessment was that of tinea pedis and 
cervical strain.  

An April 2003 private medical record indicates that the 
veteran complained of having neck pain and chronic foot 
fungal infections.  An examination of the back and neck was 
non-focal.  There was full range of motion to all major 
joints.  

A fungal rash was noted on the feet.  The assessment was that 
of athlete's foot.  It was noted that the veteran had chronic 
back pain complaints, but numerous studies in the past were 
negative.  

An April 2004 VA outpatient record indicates that the veteran 
had tinea pedis on several of his toes.  

The May 2005 VA neurological disorders examination indicates 
that the veteran's file was reviewed.  The veteran was 
interviewed and examined.  The diagnosis was that of 
cervicogenic headache, doubtful if migraine in nature.  

A May 2005 VA skin disease examination indicates that the 
veteran's records were reviewed.  It was noted that the 
veteran had athlete's foot since April 2004.  His current 
symptoms included those of constant itching and burning.  

On examination, the veteran had mild superficial 
dermatophytosis of both feet. There was no evidence of 
scarring.  The diagnosis was that of superficial 
dermatophytosis of both feet, well controlled with 
medication.  

The physician stated that, in his opinion, the veteran's 
dermatophytosis of the feet was not due to his active service 
or related to his plantar wart removal.  

It was noted that there were no residual effects of his 
previous wart removal, and the present dermatophytosis was a 
fungal manifestation resulting from poor hygiene, excessive 
sweating or perspiration and other metabolic disease.  

The May 2005 VA orthopedic examination indicates that the 
veteran complained of his left hip "popping out" and neck 
and shoulder spasms, on and off.  

On examination, the veteran had normal range of motion in his 
cervical spine and shoulders, and hip.  The veteran had no 
limitation on standing or walking, and his gait was normal.  
It was noted that the veteran's hip and shoulder range of 
motion was essentially normal.  

The examiner noted that, due to the veteran's general body 
build, stature, and weight, he had some limitations at the 
neck and hip.  The X-ray studies showed a normal hip and 
normal cervical spine.  

The diagnosis was that of normal neck, shoulders and left hip 
examination, with no identified pathology.  

In January 2006, VA obtained a medical opinion from two 
consulting neurologists.  The physicians indicated that they 
reviewed the veteran's medical records.  

The physicians stated that the veteran visited the emergency 
room twice during his active service and complained of having 
headaches, which were probably due to a viral syndrome and 
sinus disease.  

On his separation examination, the veteran complained of 
severe headaches that were usually located over the back of 
his head and occurred almost daily.  

The physicians stated that, in their opinion, there was at 
least a 50 percent probability that the veteran's current 
headache disability had its clinical onset during his period 
of active military service.  

It was noted that there was insufficient information to 
identify the likely etiology of the headaches.  The 
physicians noted that, although the two documented incidents 
of headaches during service were attributed to a viral 
syndrome and to sinus disease, it remained possible that 
these and the additional episodes claimed by the veteran 
represented migraine, muscle contraction headaches or a 
component of depression.  

As to the claim of service connection for headaches, the 
Board finds that there is evidence in service of complaints 
of headaches.  

The medical opinions provided by VA physicians in January 
2006 reflect a medical nexus between the veteran's current 
condition and his service.  Notably, the physicians stated 
that there was at least a 50 percent probability that the 
veteran's current headache disability had its clinical onset 
during his period of active military service.  

Given the current medical findings and the opinions by the VA 
physicians in January 2006, and the evidence of record, the 
Board finds the evidence to be in relative equipoise in 
showing that the veteran as likely as not has a headache 
disorder that had its clinical onset in his period of active 
service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection for headaches is warranted.  

As to the claimed left hip disorder and disorder manifested 
by neck and shoulder spasms, the Board notes that the veteran 
was treated in service for left hip pain and neck and 
shoulder spasms.  

However, the most recent examination does not confirm the 
presence of a left hip, neck or shoulder disability.  
Specifically, the May 2005 VA examination, examination and 
the X-ray studies showed no left hip, neck or shoulder 
pathology.  

Additionally, an April 2003 private medical record indicates 
that the veteran had chronic back pain complaints, but 
numerous studies in the past had been negative.  

Service connection cannot be granted for a disability that is 
not currently manifested; see Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The Board must find that the preponderance 
of the evidence is against the claim of service connection 
for a left hip, neck or shoulder disability.  

As to service connection for athlete's foot, the Board notes 
that the service medical records indicate that the veteran 
was treated on one occasion for athlete's foot and had a 
plantar wart removed from one of his feet.

While the May 2005 VA examination report indicates a 
diagnosis of superficial dermatophytosis of both feet, well 
controlled with medication, the physician also stated that, 
in his opinion, the veteran's dermatophytosis of the feet was 
not due to his active service or related to his plantar wart 
removal.  It was noted that the present dermatophytosis was a 
fungal manifestation resulting from poor hygiene, excessive 
sweating or perspiration and other metabolic disease.  

Because the only nexus opinion is against the veteran's 
claim, the Board must finds that service connection athlete's 
foot must be denied.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply, and service connection for athlete's foot is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).  


Increased Rating Claim

In a February 2000 decision, the RO granted service 
connection for residuals of a right knee injury, 
postoperative, and assigned a 10 percent evaluation effective 
on September 3, 1999.  

In May 2005, the RO granted a separate 10 percent evaluation 
for the service-connected disability based on instability of 
the right knee.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2005), which require the evaluation of the complete medical 
history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees warrants a 0 
percent rating, flexion limited to 45 degrees warrants a 10 
percent rating, flexion limited to 30 degrees warrants a 20 
percent rating, and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to 5 degrees warrants 
a 0 percent rating, extension limited to 10 degrees warrants 
a 10 percent rating, extension limited to 15 degrees warrants 
a 20 percent rating, extension limited to 20 degrees warrants 
a 30 percent rating, extension limited to 30 degrees warrants 
a 40 percent rating, and extension limited to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2005). 

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  

The General Counsel subsequently clarified that opinion and 
held that in order to merit separate evaluations under 
Diagnostic Codes 5003 and 5257, the disability must meet the 
criteria for the minimum evaluation under both diagnostic 
codes.  See VAOPGCPREC 9-98.  

VA's General Counsel has also held that where a veteran has 
both limitation of flexion and limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  See VAOPGCPREC 9-04.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2005).  

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

Taking into account all the evidence, the Board finds that 
the service-connected residuals of a right knee injury, 
postoperative, does not warrant a rating in excess of 10 
percent on the basis of limitation of motion or instability 
or recurrent subluxation.  

VA outpatient records show that the veteran was treated for 
complaints of right knee pain from 1999 through 2005.  

At the December 2001 VA examination, the veteran reported 
instability and pain in his right knee.  Right knee range of 
motion was from 0 to 110 degrees.  

The September 2002 VA examination indicates right knee range 
of motion from 0 to 125 degrees.  There was some anterior 
laxity.  

An October 2002 private MRI report of the right knee 
indicates that there were mild degenerative changes, but no 
fracture or dislocation.  

At the May 2005 VA examination, the veteran had right knee 
extension and flexion from 0 to 125 degrees.  There was no 
significant pain except slight discomfort at the terminal 
range of motion of the right knee during flexion.  

There was no additional limitation by pain, fatigue, 
weakness, or lack of endurance on repeated movements.  There 
was mild tenderness on the anterior joint line, with slight 
anterior laxity of the right knee joint.  Drawer sign was 
negative.  

There was no edema, effusion, guarding, redness, or 
inflammatory signs.  Gait was normal.  The X-ray studies of 
the knee showed mild degenerative joint disease, normal bony 
architecture and normal soft tissues.  

With regard to an increased rating under Diagnostic Code 
5257, the evidence does not show that the veteran has more 
than slight or mild instability of the right knee.  In fact, 
on the most recent examination, it was noted that the veteran 
had only slight anterior laxity of the right knee joint.  

Therefore, an increased rating under Diagnostic Code 5257 is 
not warranted for the service-connected right knee disability 
on the basis of instability or recurrent subluxation.  

With regard to limitation of motion, the medical evidence of 
record does not show that at any time during the appeal 
period did the veteran have right knee flexion limited to 30 
degrees, in order to warrant a higher evaluation.  

In fact, throughout the entire appeal period, the veteran had 
right knee flexion from 110 to 125 degrees.  

Therefore, an increased rating under Diagnostic Code 5260 is 
not warranted for the service-connected right knee 
disability.  

As to a separate rating under Diagnostic Code 5261 
(limitation of extension), as set forth in VAOPGCPREC 9-04, 
the medical evidence of record does not show that at any time 
during the appeal period has the veteran had right knee 
extension limited to 10 degrees, in order to warrant a 
separate 10 percent evaluation.  

Throughout the entire appeal period, the evidence of record 
shows that the veteran has always had normal extension to 0 
degrees.  

Therefore, a separate rating under Diagnostic Code 5261 is 
not warranted for the service-connected right knee 
disability.  

Additionally, on the May 2005 examination, the examiner did 
not find that the veteran exhibited any weakened movement, 
incoordination or fatigability.  As such, the criteria for a 
higher rating under Diagnostic Codes 5260, 5261, or 5257, or 
pursuant to DeLuca v. Brown, for the service-connected 
residuals of a right knee injury, postoperative, have not 
been met.  

Although the Board does not question the sincerity of the 
veteran's conviction that he has increased disability in his 
right knee, the Board notes that, as a lay person, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Duenas 
v. Principi, 18 Vet. App. at 520; Charles v. Principi, 16 
Vet. App. at 374-75; cf. Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the preponderance of the evidence is against the claim for 
a higher rating for the service-connected right knee 
disability, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


Special monthly compensation based on aid and attendance  or 
by reason of being housebound

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him/her so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2005).  

The basic criteria for determining the need for regular aid 
and attendance include the inability of the veteran to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need for adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (not including the 
adjustment of appliances which normal persons would be unable  
to adjust without aid, such as supports, belts, lacing at the 
back, etc.), inability of the veteran to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38  
C.F.R. § 3.352(a) (2005).  

VA must consider all the factors in determining eligibility, 
but at least one of the criteria must be present before 
eligibility for special monthly compensation can be  
considered.  See Prejean v. West, 13 Vet. App. 444, 448 
(2000); Turco v. Brown, 9 Vet. App. 222, 225 (1996).  

Currently, the veteran is service-connected for sleep apnea, 
low back pain with degenerative changes, residuals of a right 
knee injury, bilateral pes planus, depression with psychotic 
features, right knee instability associated with the service-
connected residuals of a right knee injury, and residuals of 
a scar for the removal of a plantar wart of the right foot.  
The combined rating is 80 percent.  

However, the veteran does not have a single service-connected 
disability rated as 100 percent disabling.  

The private and VA clinic records, as well as the multiple VA 
examination reports, reflect that the veteran's service-
connected disabilities have not prevented him from performing 
his activities of daily living or interfered in any 
significant way with any of the activities described in 38 
C.F.R. § 3.352(a).  

In this respect, on the May 2005 VA orthopedic examination it 
is noted that the veteran attended to house chores such as 
baby sitting his 3-year-old daughter, cleaning dishes, and 
outside work  It was noted that he was completely independent 
in his activities of daily living and had no functional 
impairment, and he reported no incapacity in the past 12 to 
24 months.  

It does not appear that the veteran's service-connected 
disabilities affect the  functionality of his upper 
extremities.  

There is no competent evidence of record that suggests that 
the service-connected disabilities alone render him so 
helpless as to require regular aid and attendance of another.  
His well-intentioned belief that his current need for aid and 
attendance benefits is caused by his service connected 
disabilities holds no probative value in this case.  See 
Espiritu, 2 Vet. App. 492 (1992).  

The Board has also considered whether the veteran would be 
entitled to housebound benefits.  To be considered for 
housebound benefits, the veteran must have a single service-
connected disability rated as 100 percent disabling.  38 
C.F.R. § 3.350(i) (2005).  The veteran does not meet this 
prerequisite schedular rating and does not have a separate 
service-connected disability rated at 60 percent or more.  

The Board also finds based on its review of the entire record 
that the veteran is not shown to be substantially confined to 
his home or its immediate premises due solely to his service-
connected disabilities.  In fact, the veteran is shown to be 
able to leave his home without assistance.  For example, the 
May 2005 VA orthopedic examination report indicates that the 
veteran reported to the clinic unaccompanied and with no 
assistive devices, and drove himself to the exam.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for special monthly 
compensation due to the need for aid and attendance or at the 
housebound rate.   


ORDER

Service connection for athlete's foot is denied.  

Service connection for headaches is granted.  

Service connection for claimed neck and shoulder spasms is 
denied.  

Service connection for a claimed left hip disorder is denied.  

An evaluation in excess of 10 percent for the service-
connected right knee disability based on limitation of 
motion, and an evaluation in excess of 10 percent for the 
service-connected right knee disability based on instability, 
is denied.  

Entitlement to special monthly compensation due to the need 
for aid and attendance or at the housebound rate is denied.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


